DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed May 24, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a traveling environment information acquisition unit”, “an output setting unit” and “an output suppression control processor” in claim 1; “a traveling environment information acquisition unit” in claim 9, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states that claimed function of suppress characteristics  of a pedal. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 1 and 9 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of suppressing the characteristic a driving source. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tipton et al., U.S. Patent Application No. 2017/0030270 (referred to hereafter Tipton).
	As to claims 1 and 9, Tipton teaches a vehicle drive-assist apparatus comprising: 
a traveling environment information acquisition unit configured to acquire traveling environment information that is information of an environment in which a vehicle travels (see para. 38-39); 
an output setting unit configured to set output of a driving source of the vehicle on a basis of an accelerator-pedal pushing amount that is an amount by which an accelerator pedal of the vehicle is pushed (see para. 33-34); 
an urban-region traveling determination unit configured to determine whether the vehicle is traveling in an urban region, on a basis of the traveling environment information acquired by the traveling environment information acquisition unit (see para. 38-39); and 
an output suppression control processor configured to set an output characteristic of the driving source to a suppression characteristic in a case where the urban-region traveling determination unit determines that the vehicle is traveling in the urban region, the suppression characteristic being a characteristic in which the output of the driving source is suppressed with respect to the accelerator-pedal pushing amount, wherein the output setting unit is configured to set the output of the driving source on a basis of the suppression characteristic set by the output suppression control processor, in a case where the urban-region traveling determination unit determines that the vehicle is traveling in the urban region (see para. 43-44 and 46-47).

	As to claim 3, Tipton teaches the vehicle drive-assist apparatus according to claim 1, wherein the output suppression control processor is configured to set the output characteristic of the driving source to the suppression characteristic to thereby suppress acceleration of the driving source, in a case where the urban-region traveling determination unit determines that the vehicle is traveling in the urban region (see para. 43-44 and 46-47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tipton in view of Onishi et al., U.S. Patent No. 8,103,439 (referred to hereafter as Onishi).
	As to claim 2, Tipton teaches a vehicle drive-assist apparatus comprising: 
a traveling environment information acquisition unit configured to acquire traveling environment information that is information of an environment in which a vehicle travels (see para. 38-39). Tipton does not teach a vehicle position estimation unit configured to estimate a position of the vehicle; and a road map storage unit that stores road map information, wherein the traveling environment information acquisition unit is configured to acquire the traveling environment information of the vehicle from the road map information stored in the road map storage unit, on a basis of information indicating the position of the vehicle estimated by the vehicle position estimation unit.
However, Onishi teaches a vehicle position estimation unit configured to estimate a position of the vehicle; and a road map storage unit that stores road map information, wherein the traveling environment information acquisition unit is configured to acquire the traveling environment information of the vehicle from the road map information stored in the road map storage unit, on a basis of information indicating the position of the vehicle estimated by the vehicle position estimation unit (see col. 12 lines 37-63).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to estimate a position of the vehicle in Tipton as taught by Onishi. Motivation to do so comes from the teachings of Onishi that doing so would allow the system to access sufficient amount of data based on the type of terrain and would therefore make the fetching of the map data more efficient.
As to claim 4, Tipton in view of teach the apparatus of claim 2. Tipton further teaches the output suppression control processor is configured to set the output characteristic of the driving source to the suppression characteristic to thereby suppress acceleration of the driving source, in a case where the urban-region traveling determination unit determines that the vehicle is traveling in the urban region (see para. 43-44 and 46-47).
6.	The prior art of record does not teach the limitations of claims 5-8.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663